MEMORANDUM OPINION
                                        No. 04-10-00310-CV

                                   Jesus Hernandez ALCOCER,
                                     Appellant/Cross-Appellee

                                                 v.

                           ADT SECURITY SERVICES, S.A. DE C.V.,
                                  Appellee/Cross-Appellant

                                                 v.

                            Alert 24 Security, LLC; Adelina B. Federico;
                          and Asociados Multidisciplinarios, S.A. de C.V.;
                                         Cross-Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2006-CVQ-001051-D2
                             Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 31, 2012

DISMISSED

           The parties have filed a Joint Motion to Dismiss Entire Appeal, asking that this court

dismiss this appeal, vacate the underlying judgment, release a supersedeas bond, and expedite
                                                                               04-10-00310-CV


mandate. We grant the motion, vacate the trial court’s judgment, and dismiss this appeal. See

TEX. R. APP. P. 42.1(a)(1), 43.2(e).


                                                  PER CURIAM




                                            -2-